Citation Nr: 0523793	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective vision of the left eye.  

2.  Entitlement to a compensable disability rating for 
service-connected chorioretinitis of the right eye.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from RO decisions in May 2002 and in October 2002.  
The May 2002 RO decision determined that new and material 
evidence had not been submitted to reopen the veteran's 
previously denied claim seeking service connection for 
defective vision of the left eye.  The October 2002 RO 
decision denied an increased (compensable) disability rating 
for service-connected right eye chorioretinitis.  In June 
2002, the veteran filed a notice of disagreement regarding 
the left eye, and in December 2002 a notice of disagreement 
regarding the right eye.  In May 2003, the RO issued a 
statement of the case, and in June 2003, the veteran 
perfected his appeal herein.

In May 2005, the veteran and his spouse testified at a Travel 
Board hearing before the undersigned Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

The issue of entitlement to a compensable disability rating 
for service-connected chorioretinitis of the right eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.






FINDINGS OF FACT

1.  In November 1968, the RO issued a decision which denied 
service connection for defective vision of the left eye, with 
macular chorioretinitis, left exotropia and amblyopia, which 
the veteran did not appeal.  

2.  In March 1990, the Board denied the veteran's attempt to 
reopen his claim for service connection for defective vision 
of the left eye.  

3.  Evidence received since the Board's March 1990 decision 
is cumulative or redundant, or it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for defective 
vision of the left eye.


CONCLUSIONS OF LAW

1.  The March 1990 Board decision that denied service 
connection for defective vision in the left eye is final.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 
20.302, 20.1103 (2004).

2.  New and material evidence has not been received, and the 
claim for service connection for defective vision of the left 
eye may not be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issue being adjudicated herein.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except (1) 
as to defects, infirmities, or disorders noted at entrance 
into service, or (2) where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and was not aggravated by service.  
38 U.S.C.A. § 1111.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2004).  

Developmental or congenital abnormalities, including 
refractive error of the eye, are not injuries or diseases for 
which service connection can be established.  38 C.F.R. 
§ 3.303, 4.9 (2004).  However, service connection may be 
granted for diseases (but not defects) of congenital, 
developmental, or familial origin, if the evidence as a whole 
establishes that the condition in question was incurred in or 
aggravated during service within the meaning of VA law and 
regulations.  VAOPGCPREC 82-90.  

I.  Reopening Claims Based on New and Material Evidence

Historically, the veteran served honorably in the United 
States Navy from January 1963 to March 1966.  He filed his 
initial claim seeking entitlement to service connection for 
defective vision of the left eye in September 1968.  In 
November 1968, the RO issued a rating decision that, in 
pertinent part, denied service connection for defective 
vision of the left eye, with macular chorioretinitis, left 
exotropia and amblyopia.  The veteran was notified of this 
decision in December 1968.  In January 1969, the veteran 
filed a notice of disagreement with this decision, and that 
same month, the RO issued a statement of the case.  The 
veteran, however, did not perfect an appeal, and therefore, 
the November 1968 RO decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.202, 20.302, 20.1103.  

In August 1988, the veteran filed an attempt to reopen his 
claim of entitlement to service connection for defective 
vision in the left eye, which ultimately the Board declined 
to do in a March 1990 decision.  

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was amended during the course of this appeal.  See 
38 C.F.R. § 3.156(a) (2004).   However, that amendment 
applies only to claims to reopen received on or after 
August 29, 2001. See 66 Fed. Reg. 45620 (Aug. 29, 2001).  
Since the veteran's attempt to reopen his claim for service 
connection herein were received before that date, in 
September 2000, the law in effect when the claim was filed is 
applicable.  That is the standard discussed above.

The veteran is seeking to reopen his claim for service 
connection for defective vision of the left eye.  The RO's 
initial decision on this matter concluded that the veteran 
had a preexisting left eye disability, which was not shown to 
have been aggravated by his active duty service.  At the time 
of this decision, the record included the veteran's complete 
service medical records, as well as a post service VA 
examination of the eyes, performed in October 1968.  

At the time of the March 1990 Board decision, the record 
included a statement from the veteran's private physician, 
dated in October 1988, noting that he had followed the 
veteran since 1959 (prior to his entry into the service), and 
that he has a blind left eye having only light perception in 
that eye.  The report also noted that he has had a central 
chorioretinitis with loss of all central vision.  

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  Once the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
this regard is irrelevant.  Barnett, 83 F.3d at 1383.  
Further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted, "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened, regardless of whether the previous action 
denying the claim was appealed to the Board).  

Since the Board's March 1990 decision, a significant amount 
of post service treatment records showing treatment for the 
left eye condition has been submitted.  These records include 
outpatient treatment reports from the VA medical centers, 
dated from 2001 to 2004; private treatment records from J. 
Smith, O.D., dated from 2003 to 2005; additional private 
treatment records from an unknown source, dated from 2002 to 
2003; and reports of VA examination for the eyes, dated in 
October 2002 and in January 2004.  Also added to the record 
were statements and testimony by the veteran, as well as the 
testimony of his spouse. 

Initially, the Board notes that the veteran's allegations 
that his left eye disability was incurred in or aggravated by 
his active duty service were previously considered by the 
RO's initial consideration of this matter in November 1968.  
Thus, the veteran's lay statements, and testimony, in this 
regard are cumulative or redundant, not new.  Vargas-Gonzales 
v. West, 12 Vet. App. 321 (1999).  The additional lay 
statements and testimony on causation are not competent or 
material evidence, since laymen are not competent to give 
medical opinions on diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In addition, 
contrary to the veteran's assertions otherwise, his entrance 
examination, dated in January 1963, noted uncorrected 
distance vision in the left eye of 5/300, and listed a 
diagnosis of defective vision.  

As for the medical evidence of record, this evidence is 
considered new in that it has not previously been considered.  
However, this evidence is not material as it does not show or 
suggest an aggravation of the veteran's preexisting left eye 
disability during his active duty service.  In essence, these 
records show ongoing treatment for a left eye disability over 
the past several years.  This evidence is simply not material 
to whether the veteran's preexisting left eye disability was 
aggravated during his three year period of military service 
over thirty years ago.  Thus, the additional medical evidence 
is not material evidence since it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.

As layman, the veteran and his spouse have no competence to 
give a medical opinion on the diagnosis or etiology of a 
condition, and their statements on such matters are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Under these circumstances, the Board concludes that new and 
material evidence has not been submitted since the Board's 
March 1990 decision which denied the veteran's attempt to 
reopen his claim for service connection for defective vision 
of the left eye.  Thus, the claim has not been reopened, and 
the earlier decisions are final.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the April 2002 and January 2003 
letters sent to the veteran, the rating decision, statement 
of the case, and supplemental statements of the case.  These 
documents collectively provided notice of elements (1), (2), 
(3), and (4) see above.  In addition, these documents 
provided specific information as to why his claim was being 
denied, and of the evidence that was lacking.  The veteran 
was also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the May 2003 SOC.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004).  The 
veteran is not currently claiming that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not 
accomplished in this case.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  

With respect to the VA's duty to assist, the RO obtained all 
relevant evidence identified by the veteran.  Thus, the Board 
is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  In addition, a VA examination is not 
warranted until a previously denied claim has been reopened 
by new and material evidence.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim herein.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

The application to reopen the claim for service connection 
for defective vision of the left eye is denied.


REMAND

The veteran is seeking an increased (compensable) disability 
rating for his service-connected chorioretinitis of the right 
eye.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Specifically, the Board believes that an additional VA 
examination for the eyes is necessary to properly adjudicate 
this claim.  Recent VA examination and treatment reports show 
that the veteran has over the past few years been diagnosed 
with nuclear sclerotic cataract, early; and glaucoma, narrow 
angle, with possibly a combined mechanism component.  The 
Board believes that an etiology opinion, based upon a 
complete review of the record, is necessary to determine the 
relationship, if any, between these conditions, and the 
veteran's service-connected chorioretinitis of the right eye.  
(The opinion on this question obtained in October 2002, was 
provided by an examiner who noted he did not have the benefit 
of the veteran's claims file, and suggested review of the 
veteran's service medical records would have been helpful.)  

The Board also notes that visual field testing conducted 
pursuant to VA examinations of the eye in October 2002 and in 
January 2004, show constriction in the veteran's visual 
field.  It is, however, unclear based upon the current 
evidence of record as to the cause of this constriction.  
Under these circumstances, the Board believes an opinion 
should be sought as to the relationship, if any, between this 
findings and the veteran's service-connected chorioretinitis 
of the right eye.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ask the veteran to 
identify all medical providers who have 
treated him for any eye disorder, since 
January 2000.  The RO should then obtain 
copies of the identified medical records.  

2.  Upon receipt of any additional 
medical treatment records, the RO should 
schedule the veteran for the appropriate 
VA examination to: (1) determine the 
severity of his service-connected 
chorioretinitis of the right eye; and (2) 
determine the nature and etiology of any 
other right eye disability that are 
found.  

For each right eye disability found, the 
VA examiner should specify whether it is 
more likely than not (probability greater 
than 50 percent), at least as likely as 
not (probability of 50 percent), or less 
likely than not (probability less than 50 
percent) that the veteran's service-
connected chorioretinitis of the right 
eye could have: (a) resulted in, or (b) 
aggravated, the identified condition.   

In addition, the examiner should discuss 
the likely cause of any constricted field 
of vision found in the veteran's right 
eye.  

The examiner should review the veteran's 
claims folder before issuing the written 
report requested herein.  Any diagnostic 
tests as deemed appropriate by the 
examiner should be conducted.   If it is 
not possible to opine as requested herein 
without conjecture or speculation, then 
the examiner should so state and explain 
the rationale or bases therefore.  The 
resulting examination report, along with 
diagnostic testing records, if any, 
should be associated with the veteran's 
claims folder.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


